AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00029-LGW-BWC Document9 Filed 07/20/21 Page 1 of 2

In the Gnited States District Court
Por the Southern District of Georgia
Brunswick Division

GEORGE A. BURNS, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-29
*
Vv. *
ae
WARDEN-FC] JESUP, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 7. Petitioner George Burns (“Burns”)
did not file Objections to this Report and Recommendation. In
fact, this Court’s mailing was returned as undeliverable, with
the notations: “Return to Sender, Not Deliverable as Addressed,
Unable to Forward.” Dkt. No. 8 atl.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Burns’ 28 U.S.C. § 2241 Petition for failure
to follow this Court’s Order and Local Rules, DIRECTS the Clerk

of Court to CLOSE this case and enter the appropriate judgment

 
AO 72A
(Rev, 8/82)

 

 

Case 2:20-cv-00029-LGW-BWC Document 9 Filed 07/20/21 Page 2 of 2

of dismissal, and DENIES Burns in forma pauperis status on

appeal.

SO ORDERED, this 2° aay _of ane , 2021.

/

 

 

ON./ LISA GODBEY WOOD, JUDGE
ITED STATES DISTRICT COURT
OVTHERN DISTRICT OF GEORGIA

 
